 In the Matter of PRESTO RECORDING CORPORATIONandLOCAL 430 OF THEUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, C. I. O.Case No. R-2686.DecidedAugust 8, 1941Jurisdiction:recording equipment manufacturing industry.Order of State Court requiring Company to employ only members of oneof the unions involved pursuant to terms of closed-shop contract,heldnobar in present representation proceedings instituted by another union whereclosed-shop contract had been in effect for more than 1 year at the timeof the issuance of the State Court Order and institutionof presentproceedings.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; closed-shop contract in effect more than 1year, no bar to ; eligibility to be determined by pay roll as of the amendedpetition in view of all circumstances and fact that one of the unions involvedhas a closed-shop contract with Company ; election necessary.UnitAppropriate for Collection Bargaining:all production employees at itsNew York plant, excluding clerical and supervisory employees.Mr. Richard J. Hickey,for the Board.Mr. Hyman Winograd,of New York City, for the Company.Mr. Frank Scheiner,of New York City, for Local 430.Mr. William Karlin, by Mr. Leo Greenfield,of New York City, forLocal B-1010.Mr. Sidney L. Davis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 30, 1941, Local 430 of the United Electrical, Radio &Machine Workers of America, C. I. 0.,1 herein called Local 430, filedwith the Regional Director for the Second Region (New York City)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Presto Recording Corpora-tion,New York City, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section'Incorrectly referred to in the formal papers as Local 430, United Electrical,Radio &Machine Workers of America, C. I. O.34 N. L. R. B., No. 3.28 PRESTO RECORDING CORPORATION299 (c) ofthe National LaborRelationsAct, 49 Stat. 449, herein calledthe Act.On June 11, 1941, the National LaborRelations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor RelationsBoard Rulesand Regulations-Series 2, as amended,ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On June 18, 1941, Local 430filed with theRegionalDirector an amended petition.On June 19, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon Local430, and upon Radio Union, Local B-1010, International. Brotherhoodof ElectricalWorkers, A. F. of L.,hereincalled Local B-1010,a labororganization claiming to represent employees directly affected by theinvestigation.Pursuant to notice, a hearing was held on June 30and July 1, 1941, at New York City, before Howard Myers, the TrialExaminerduly designated by the Chief Trial Examiner. The Board,the Company, Local 430, and Local B-1010 were represented bycounseland participated in the hearing. Full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidencebearing on the issues was afforded all parties.At the close of thehearing Local B-1010 moved to dismiss the proceeding on the groundthat a certain closed-shop contract between the Company and LocalB-1010 did not expire until March 8, 1942, and on the further groundthat an order of the Supreme Court of the State of New York issuedon May 9, 1941, directed the Company to employ none but membersin good standing of Local B-1010 until March 8, 1942. The TrialExaminerdid not pass upon the motion. The motion is hereby denied.Duringthe course of the hearing the Trial Examiner madeseveralrulings onother motions and upon objections to the admission ofevidence.The Board has reviewed the rulings of theTrial Examinerand finds that no prejudicial errors were committed. The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPresto Recording Corporation, a New York corporation with itsprincipal office at New York City and factories at Newark and Para-mus, New Jersey, and New York City, is engaged in the manufacture,sale, and distribution of recording equipment and blank recordingdiscs.This proceeding involves only employees of the New Yorkplant.From January 1, 1941, to June 15, 1941, the Company pur-chased raw materials valued at approximately $150,000, of which 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 90 per cent was purchased and shipped from outsidethe State of New York. During this period, the Company manu-factured finished products valued at approximately $300,000, ofwhich approximately 66 per cent was sold and shipped outside theState of New York. The Company admits that it is engaged ininterstate commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDLocal 430 of the United Electrical, Radio & Machine Workers ofAmerica is a labor organization affiliated with the Congress of Indus-trialOrganizations,admitting to membership employees of theCompany at'its New York plant.Radio Union, Local B-1010, International Brotherhoodof Elec-tricalWorkers is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership like employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn March 9, 1939, the Company and Local B-1010 entered into aclosed shop contract covering the production employees of the Com-pany at its New York plant.On March 6, 1940, the contract was dulyextended so as to expire on March 8, 1942.On May 7, 1940, Local430 wrote a letter to the Company stating that Local B-1010 hadsevered its affiliation with the International Brotherhood of ElectricalWorkers and was known as Local 430 of the United Electrical, Radio& Machine Workers of America, that Local 430 was the duly desig-nated exclusive bargaining agency of the Company's employees, andrequesting a conference for collective bargaining.At the hearing,Local 430 contended that on July 19, 1940, it had entered into anoral closed-shop agreement with the Company which was to expireon July 13, 1941.The Company denied the making of such anagreement.Since the agreement, if made, has already expired, weneed not consider the effects thereof.Pursuant to an arbitrationproceeding initiated by Local B-1010 in January 1941, the SupremeCourt of the State of New York, on May 9, 1941, entered an orderconfirming an award of the arbitrators and directing that the Com-pany employ, pursuant to the terms of its contract with Local B-1010,none but members in -good standing of Local B-1010 until March 8,1942.Thereafter Local 430 renewed its request that the Companygrant it recognition as exclusive bargaining representative of itsemployees.The Company refused the request of Local 430, givingas its reasons the outstanding closed-shop contract with Local B-1010and the aforementioned order of the New York Supreme Court. PRESTO RECORDING CORPORATION31As set forth above, Local B-1010 contends that there is no ques-tion concerning representation because of its outstanding closed-shopcontract with the Company and because the order of the New YorkSupreme Court requires the Company to employ only Local B-101.0members until March 8, 1942. Inasmuch as the contract has alreadybeen in effect for more than a year, we find, in conformity with ourestablished practice, that it does not constitute a bar to a presentdetermination of representatives .2The order of the New York Su-preme Court stems from the contract; it creates no new rights orobligations.We are of the opinion and find that the effectuationof the policies of the Act requires that such order 3 should not beheld operative as a bar to a present determination of representativesin this proceeding.At the hearing there was introduced in evidence a report by theRegional Director showing that a substantial number of employeeswithin the unit hereinafter found to be appropriate had designatedLocal 430 and Local B-1.010 as their respective collective bargainingrepresentatives'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I, above,has a close,intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITLocal 430 and Local B-1010 agreed at the hea"ing that all produc-tion employees 5 of the Company at its New York plant, excluding2 SeeMatter of Rosedale Knitting CompanyandRosedale Employees Association,23N. L. R. B. 527;Matter ofLewisSteel Products Corp.and.Local 1225 of the UnitedElectrical, Radio d Machine Workers of America, C. I.0., 23 N. L. R. B. 793;Matterof Kahn & Feldman,Inc.andUnited Textile Workers of America,A. F. of L.,30 N. L.R. B. 294.8It may be noted that the arbitration proceeding in the State court was limited to theissue of whether the Company had abided by the terms of a contract which on its faceappeared lawful.* The Regional Director,reported that the membership roster and dues record of Local430 contained the names of 57 employees who were also listed on the Company's pay rollofMay 12, 1941.The names on 50 application cards submitted by 'Local B-1010 alsoappeared on this pay roll.There were 63 employees on such pay roll in the appropriateunit.a The production employees are classified as lathe hands, instrument makers, benchhands,machine-shop helpers, skilled assemblers,senior assemblers,junior assemblers,senior wire men, wire men, inspectors,assemblers. 32,DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical and supervisory employees and shipping and receiving em-ployees, constitute a unit appropriate for the purposes of collectivebargaining.The Company raised no objection to this unit.We find that all production employees of the Company at its NewYork plant, excluding clerical and supervisory employees and ship-ping and receiving employees, constitute a unit appropriate for thepurposes of collective bargaining, and that said unit will insure tothe employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Local430 contends that the pay roll for determining those eligible tovote in the election should be as of the date of 'the filing of theamended petition or the date of the hearing.Local B-1010 contendsthat in the event an election is directed the pay-roll period next pre-ceding the date of the Direction of Election should be. 'used.Sincea pay roll as of the date of the hearing as requested by Local 430 isnot too remote, and considering all the circumstances, including thefact that Local B-1010 has a closed-shop contract with the Company,we shall use as the date for determining eligibility of employees tovote, the pay-roll period next preceding June 30, 1941, the first dayof the hearing, subject to such limitations and additions as are setforth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees at the New York plant of Presto RecordingCorporation, New York City, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.2.All production employees of the Company at its New York plant,excluding clerical and supervisory employees and shipping and re-ceiving employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act. PRESTO RECORDING CORPORATION33DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertainrepresentatives for the purposes of collective bargainingwith Presto Recording Corporation, New York City, an election bysecretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the SecondRegion,acting inthis matter as agent for the National Labor Rela-tionsBoard, and subject to Article III, Section 9, of said Rules andRegulations,among all production employees of. the Company atitsNew York plant who were employed during the pay-roll periodnext preceding June 30, 1941, including employees who did not workduring such pay-toll period because they were ill or on vacation or inthe active military service or training of the United States, or tem-porarily laid off, but excluding employees who have since quit orbeendischargedfor cause,and also excluding clerical and supervisoryemployees and . shipping and receiving employees, to determinewhether they desire to be represented by Local 430 of the UnitedElectrical,Radio & Machine Workers of America, C. I. 0., or byRadioUnion Local B-1010 of the International Brotherhood ofElectricalWorkers, A. F. of L., for the purposes of collective bar-gaining, orby neither.MR. WILLIAM M. LEiSERSON, concurring in part :I agree that this Board has exclusive jurisdiction to determine rep-resentationdisputes, and in so doing it may find thatan existingcontract is not a bar to a representation proceeding.But the Boarddoesnot have exclusive jurisdiction to determine the obligations ofcontracts,and I take it that such obligations are not set aside by themerefinding that the contract is not a bar to an election.If, then,the election directed in the present case should result in the certifica-tion of a new representative the Company would still be obligateduntilMarch 8, 1942, to employ only members in good standing ofLocal B-1010 as ordered by the New York Supreme Court. Thisbeing true, the Company could hardly be held in violation of Section8 (5) ofthe Act if it refused to, bargain with the new representativeprior to March 8, 1942, because of its obligation under thecurrentcontract. 34DECISIONS OF NATIONALLABOR RELATIONS BOARDUnder the circumstances, I would condition the Direction of Elec-tion with a proviso that the representative chosen will be authorizedto bargain for a new contract after the present contract expires.Since the contract period is not unreasonably long, however, I thinkthe better practice would be to dismiss the petition without prejudiceto refiling shortly before the expiration of the contract.